United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                             No. 03-50641                          Clerk
                         Conference Calendar



UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

MARGARITA LUJAN-CALZADA,
                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-02-CR-1906-2-DB
                        --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Nancy G. Revelette, the attorney appointed to represent

Margarita Lujan-Calzada, has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967).    Lujan-Calzada has filed no response to Revelette’s

motion.   Our independent review of the record and Revelette’s

brief shows that there are no nonfrivolous issues for appeal.

Accordingly, Revelette’s motion for leave to withdraw is GRANTED,

Revelette is excused from further responsibilities herein, and

this appeal is DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.